EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Richard D. Okimaw (Reg. No. 62,434) on June 17, 2022.

The application has been amended as follows: 
Claims 1-19 are (or were previously) CANCELED.
20. (New) A scrubbing tower system for reducing the disposal volume of a produced water stream, the system comprising:
a tank having a wall enclosing an interior chamber, the wall extending between top and bottom ends of the tank, wherein a lower portion of the interior chamber defines a liquid accumulation region; 
a flue gas inlet conduit extending through the wall, the flue gas inlet conduit being fluidically connected to a combustion exhaust gas source to direct a flow of received combustion exhaust gas into the interior chamber; 
a vent extending from the top of the tank for releasing water vapor from the interior chamber; 
a water supply conduit extending from a produced water source; 
a mixing nozzle within the flue gas inlet conduit and in fluidic communication with the water supply conduit, said mixing nozzle being capable of mixing a produced water stream from the water supply conduit with the received exhaust gas prior to entering the interior chamber; 
a concentrate removal port located at the lowermost bottom end of the tank including a concentrate line extending to a collection tank for receiving a quantity of concentrated liquid solution accumulated in the liquid accumulation region of the interior chamber; 
a scrubbing system comprising: a spray nozzle assembly positioned within the interior chamber above the flue gas inlet conduit; 
a wash line extending from the liquid accumulation region to the spray nozzle; and a pump within the wash line for pumping liquid from the liquid accumulation region to the spray nozzle; 
a temperature sensor located within the flue gas inlet conduit for measuring the temperature of the combustion exhaust gas passing therethrough; and 
a flow control valve in the vent for controlling the flow rate through the vent in response to a temperature measured by the temperature sensor so as to maintain the inlet temperature within a desired temperature range.

21. (New) The scrubbing tower system as set forth in Claim 20, further comprising a second pump in the concentrate line for pumping the concentrated liquid solution from the liquid accumulation region through the concentrate removal port to the collection tank.

22. (New) The scrubbing tower system as set forth in Claim 21, further comprising a heat exchanger operable to transfer heat from the concentrate line to the produced water stream.

23. (New) The scrubbing tower system as set forth in Claim 21, further comprising liquid level control means, for controlling the level of liquid in the liquid accumulation zone. 

24. (New) The scrubbing tower system as set forth in Claim 21, wherein the liquid level control means comprises a level controller, a high liquid level sensor, and a low liquid level sensor, said level controller being configured to activate or deactivate the second pump in response to signals received from the high liquid level sensor and the low liquid level sensor.

25. (New) The scrubbing tower system as set forth in Claim 20, further comprising:
(a) a vent fan within the vent for exhausting a scrubbed saturated water vapor stream from the interior chamber of the tank; and 
(b) a temperature controller configured to operate the vent fan to exhaust the scrubbed saturated water vapor stream from the interior chamber of the tank when a temperature of the flue gas at the flue gas inlet reaches a predetermined temperature.

26. (New) The scrubbing tower system as set forth in Claim 25, further comprising a coalescing filter.


27. (New) The scrubbing tower system as set forth in Claim 26, further comprising a second filter through which the produced water stream must pass upstream of the mixing nozzle.

28. (New) The scrubbing tower system as set forth in Claim 27, further comprising means for injecting one or more selected sweetener chemicals into the produced water stream at a point downstream of the second filter and upstream of the mixing nozzle. 

29. (New) The scrubbing tower system as set forth in Claim 20, further comprising a first filter disposed within the interior chamber of the tank above the spray nozzle assembly such that the scrubbed saturated water vapor exiting the interior chamber of the scrubbing tower via the vapor outlet must first pass through the first filter.

30. (New) The scrubbing tower system as set forth in claim 20 wherein the combustion exhaust gas source is an oxidizer which provides the flue gas.

31. (New) The scrubbing tower system as set forth in claim 20 wherein the wash line is in fluid communication with the liquid accumulation region at an elevation above the concentrate removal port.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776